


Exhibit 10.19

 

Fees to be Paid to the Non-Management Directors
of
Sealed Air Corporation (the “Corporation”)
2006

 

Members of the Board of Directors who are not officers or employees of the
Corporation or any subsidiary of the Corporation (“non-employee directors”)
shall be paid the following directors’ fees in cash, payable quarterly in
arrears on or about the first day of the succeeding calendar quarter, which fees
shall be in addition to retainers payable to non-employee directors under the
Sealed Air Corporation 2002 Stock Plan for Non-Employee Directors:

 

(i)  a fee of One Thousand Five Hundred Dollars ($1,500) for each meeting of the
Board of Directors or any committee of the Board of Directors attended by a
non-employee director that is held in person, regardless of whether the
non-employee director attends an in-person meeting by conference telephone or
similar communications equipment;

 

(ii)  a fee of Seven Hundred Fifty Dollars ($750) for each meeting of the Board
of Directors or any committee of the Board of Directors attended by a
non-employee director that is held by conference telephone or similar
communications equipment;

 

(iii)  for each non-employee director who is a member of the Audit Committee,
the Nominating and Corporate Governance Committee or the Organization and
Compensation Committee of the Board of Directors, a fee of Five Hundred Dollars
($500) per calendar quarter for serving as a member;

 

(iv)  for each non-employee director who is designated as chairman of the Audit
Committee, a fee of One Thousand Dollars ($1,000) per calendar quarter for
serving as chairman;

 

(v)  for each non-employee director who is designated as chairman of the
Nominating and Corporate Governance Committee or of the Organization and
Compensation Committee, a fee of Five Hundred Dollars ($500) per calendar
quarter for serving as chairman; and

 

(vi)  a fee of One Thousand Dollars ($1,000) per day for special assignments
undertaken by a non-employee director at the request of the Board or any
committee of the Board or for attending a director education program;

 

provided, that a fee for attendance at a meeting of a committee of the Board of
Directors shall be paid to a non-employee director regardless of whether such
director is a member of such committee, but, except with respect to the chairman
of any of the Board’s standing committees attending a meeting of any of the
other standing committees, no fee shall be paid to a non-employee director for
attending a meeting of a committee of which he or she is not a member if such
director would as a consequence receive a fee for attending more than two
meetings of the Board of Directors and its committees on any calendar day.

 

The amount of the Annual Retainer (as defined in the Sealed Air Corporation 2002
Stock Plan for Non-Employee Directors) to be paid to Non-Employee Directors of
the Corporation who are elected at the 2006 Annual Meeting of Stockholders is
$75,000. The amount of the Annual Retainer to be paid to Non-Employee Directors
of the Corporation who were elected at the 2004 and 2005 Annual Meetings of
Stockholders was $60,000.

 

Under the Sealed Air Corporation Deferred Compensation Plan for Directors, a
non-employee director may elect to defer all or part of his or her Annual
Retainer (or Interim Retainer, if the director joins the Board at a date other
than the date of an Annual Meeting) until the director retires from the Board.
None of the other fees mentioned above are eligible to be deferred.

 

--------------------------------------------------------------------------------
